Citation Nr: 1827430	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity affecting the sciatic nerve prior to December 2, 2015, and 20 percent thereafter, on an extra-schedular basis.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity affecting the femoral nerve as of December 2, 2015, on an extra-schedular basis.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity affecting the sciatic nerve prior to December 2, 2015, and 20 percent thereafter, on an extra-schedular basis.

4.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity affecting the femoral nerve as of December 2, 2015, on an extra-schedular basis.



REPRESENTATION

The Veteran represented by:     The American Legion


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1973.

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of history, in December 2015, the RO awarded the Veteran 20 percent ratings for the sciatic nerve of each lower extremity, effective December 2, 2015.  The December 2015 rating decision also granted service connection for peripheral neuropathy of the bilateral lower extremity femoral nerves, each rated at 20 percent, effective December 2, 2105.

In May 2016, the Board remanded this matter to refer the claim to the Under Secretary for Benefits or the Director of VA's Compensation Service for an extraschedular decision.  In January 2018, the Director of VA's Compensation service (Director) submitted her decision.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. 
§ 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  In a January 2018 decision, the Director did not find the medical evidence revealed evidence of an exceptional or unusual disability picture to warrant extra-schedular evaluations for any of the claims listed on the title page.

2.  The Veteran's schedular ratings are adequate to take into account and evaluate the Veteran's current disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity affecting the sciatic nerve prior to December 2, 2015, and 20 percent thereafter, on an extra-schedular basis, have not been met.  38 U.S.C. 
§§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity affecting the femoral nerve as of December 2, 2015, on an extra-schedular basis, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8526 (2017).

3.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity affecting the sciatic nerve prior to December 2, 2015, and 20 percent thereafter, on an extra-schedular basis, have not been met.  38 U.S.C. 
§§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity affecting the femoral nerve as of December 2, 2015, on an extra-schedular basis, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1). 

The Board does not have the authority to assign an extraschedular rating in the first instance, although appropriate cases must be referred to the Director of VA Compensation Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Although the Board must refer an extraschedular rating to the Director in the first instance, the Board reviews entitlement to extraschedular rating thereafter on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511(a), 7104(a); 38 C.F.R. § 4.16(b)).

The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.32(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111  (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Period Prior to December 2, 2015

The Veteran was assigned a separate 10 percent rating prior to December 2, 2015 for bilateral diabetic neuropathy affecting the sciatic nerves under Diagnostic 8520.

Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran sought treatment from the Jacksonville VAMC and VA North Texas Health Care System.  Records from August 2008 to December 2015 show complaints and treatment for peripheral neuropathy of the bilateral extremities.  The Veteran consistently described the pain as numbing and tingling sensations.  Upon monofilament testing, the Veteran's lower extremities were regularly found normal to Category 1: loss of protective sensation, pulses present.  Muscle strength was also found normal.  No clubbing or cyanosis was found.

In September 2008, the Veteran was afforded a VA examination.  He complained of burning and numbness sensations and reported suffering from bilateral lower extremity neuropathy since 2003, with the symptoms affecting his right lower extremity more than his left.  On examination, the Veteran showed normal results after a motor test.  From a sensory standpoint, he had decreased upper and lower extremity sensation after a monofilament examination.  The examiner did not find clubbing, cyanosis, or edema.  The Veteran was found to have 2 plus or normal radial and pedal pulses.  The examiner diagnosed the Veteran with bilateral peripheral neuropathy of the upper and lower extremities.  He opined that the peripheral neuropathy was secondary to the Veteran's service-connected type two diabetes mellitus. 

Notably, in October 2008, a VA physician found the Veteran scored a Category 2: loss of protective sensation with high pressure or poor circulation, pulses present on a monofilament test.  He also reported progressive burning in his lower legs over the past few months.  However, the physician did not find symptoms of exacerbation or decompensation.  

In July 2012, a physician noted no foot dropping or dragging. 

In July 2015, the Veteran denied paralysis; paresthesia; or sensory deficiencies.  He reported that he had been unable to drive for the past five years because of bilateral lower extremity radicular pain and weakness, with the right worse than the left.  After a monofilament test, his right forefoot and toes were found to have decreased sensation, while the left foot's sensation was normal.

In September 2015, the Veteran reported having sleep issues due to the numbness and tingling in both of his legs, and that the symptoms have worsened after the last adjustment/decrease of his medication.


Period from December 2, 2015

The Veteran was assigned 20 percent ratings from December 2, 2015 for bilateral peripheral neuropathy affecting the sciatic nerves under Diagnostic Code 8520.  

He was also assigned a separate 20 percent rating from December 2, 2015 for bilateral peripheral neuropathy affecting the femoral nerves under Diagnostic Code 8526.

As noted above, under Diagnostic Code 8520, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8526 provides ratings for paralysis of the anterior crural (femoral) nerve.  Diagnostic Code 8526 provides that moderate incomplete paralysis is rated as 20 percent disabling.  Severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the anterior crural nerve with paralysis of the quadriceps extensor muscles is rated as 40 percent disabling.  38 C.F.R. § 4.124a.

Again, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

In December 2015, the Veteran was afforded another VA examination.  He reported pain relief from taking pain medication for other medical conditions as the prescription he was taking was no longer effective.

On examination, the Veteran was found to have, bilaterally, mild constant pain; mild intermittent pain; severe paresthesias and/or dysesthesias; and moderate numbness.  A monofilament test found, bilaterally, decreased sensation in the Veteran's knees and thighs; absent sensation in the ankle and lower leg; and absent sensation in the foot and toes.  Position sense was absent on the right lower extremity and decreased on the left lower extremity.  Vibration sensation was decreased in both lower extremities.  Cold sensation was absent bilaterally.  There was no muscle atrophy.  The Veteran also had hair loss on both lower anterior legs as a result of trophic changes.  The examiner found the Veteran had, bilaterally, incomplete mild paralysis of the median nerve; and incomplete moderate paralysis of the sciatic and femoral nerve.

VA treatment records from December 2015 to March 2018 showed complaints and treatment of bilateral lower extremity neuropathy.  In April 2016, the Veteran was reported to be wheelchair bound, and was ambulatory with the assistance of a walker and cane.  A July 2016 note stated that the neuropathy was being successfully controlled with Gabapentin.  In November 2016, the Veteran reported that he could not stand for any period of time.  It was also noted that he was continuing to use a walker and cane.

Analysis

For the period prior to December 2, 2015, the Veteran's 10 percent disability rating under Diagnostic Code 8520 for bilateral peripheral neuropathy of the sciatic nerve, an increased rating on an extraschedular basis is not warranted.

For this period, the Veteran reported symptoms of sensory deficits and pain.  An examination from September 2008 supported the Veteran's reports.  He demonstrated decreased sensitivity and his reports of pain were considered credible and consistent with his condition.  The Board notes that his complaint of being unable to sleep due to pain from September 2015, although not considered under Diagnostic Code 8520, was very shortly thereafter resolved, as no further complaints regarding sleepless painful nights were noted.  Rather, VA treatment records from that appeals period show that medication was effective at handling his pain.

For the period from December 2, 2015, the Veteran's 20 percent disability rating under Diagnostic Code 8520 for bilateral peripheral neuropathy affecting the sciatic nerve, and a 20 percent disability rating under Diagnostic Code 8526 for bilateral peripheral neuropathy affecting the femoral nerve, increased ratings on an extraschedular basis is not warranted. 

For this period, the Veteran reported symptoms consistent with moderate incomplete paralysis.  He continued to complain of pain that was treated with medication.  A December 2015 examination supported the Veteran's reports.  The examiner found that the Veteran suffered from decreased or absent sensation, and bilaterally, incomplete mild paralysis of the median nerve; and incomplete moderate paralysis of the sciatic and femoral nerve.
 
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  The Board notes the Director's January 2018 opinion that the Veteran's disabilities did not warrant extra-schedular evaluations.

Therefore, the Board finds that no additional benefits are warranted in this case.  38 C.F.R. § 3.321(b)(1).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity affecting the sciatic nerve prior to December 2, 2015, and 20 percent thereafter, on an extra-schedular basis, is denied.

Entitlement to an evaluation in excess of 20 percent for diabetic neuropathy, right lower extremity affecting the femoral nerve as of December 2, 2015, on an extra-schedular basis, is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity affecting the sciatic nerve prior to December 2, 2015, and 20 percent thereafter, on an extra-schedular basis, is denied.

Entitlement to an evaluation in excess of 20 percent for diabetic neuropathy, left lower extremity affecting the femoral nerve as of December 2, 2015, on an extra-schedular basis, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


